t c summary opinion united_states tax_court leslie c booth petitioner v commissioner of internal revenue respondent docket no 10359-99s filed date leslie c booth pro_se julie l payne for respondent goldberg special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subseguent section references are to the internal_revenue_code in effect for the year in issue respondent determined a deficiency in petitioner’s federal_income_tax in the amount of dollar_figure the sole issue for decision is whether petitioner is liable for a 10-percent additional tax under sec_72 ona dollar_figure distribution from two individual_retirement_accounts ira’ ss some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time the petition was filed petitioner resided in seattle washington in petitioner and patricia m l booth ms booth were married in petitioner was employed as a laborer ina longshoring yard with northland services inc petitioner individually owned two ira accounts with aetna life inssurance annuity co aetna prior to his marriage with ms booth petitioner and ms booth were divorced in during petitioner testified that he withdrew the full amount of both ira accounts at my wife’s order so that ms the notice_of_deficiency was addressed to leslie c and patricia m l booth ms booth however ms booth is not a party to this action booth could remodel her home petitioner does not have a record of where the funds were transferred upon withdrawal petitioner did not roll over the ira amounts into another qualified_employee retirement_plan or individual_retirement_plan he received two forms 1099-r distributions from pensions annuities retirement or profit-sharing_plans ira’s insurance contracts etc for the year reflecting the withdrawals from the ira’s the amounts withdrawn were reported on petitioner’s and ms booth’s joint federal_income_tax return although the amount of the distribution was reported on the return the 10-percent penalty for early withdrawal was not reported petitioner who was born on date wa sec_40 years of age in when the withdrawals were made in a notice_of_deficiency respondent determined a deficiency in the amount of dollar_figure this amount represented a 10-percent additional tax on ira_distributions pursuant to sec_72 under sec_408 a distribution from an ira is taxable to the distributee in the year of distribution in the manner provided under sec_72 sec_408 provides an exception to the general_rule for certain rollovers by the the family home was ms booth’s separate_property before marriage upon marriage petitioner became a joint owner of the home and then upon divorce the home was awarded to ms booth distributee namely where a distribution is paid to the distributee and the distributee transfers the entire amount of the distribution to an ira or an individual_retirement_annuity within days of receipt sec_72 provides for a 10-percent additional tax on distributions from qualified_retirement_plans sec_72 excludes qualified_retirement_plan distributions from the percent additional tax if the distributions are made on or after the date on which the employee attains the age of made to a beneficiary or to the estate of the employee on or after the death of the employee attributable to the employee's being disabled within the meaning of sec_72 part of a series of substantially_equal_periodic_payments not less frequently than annually made for the life or life expectancy of the employee or joint lives or joint life expectancies of such employee and his designated_beneficiary made to an employee after separation_from_service after attainment of age or dividends_paid with respect to stock of a corporation which are described in sec_404 a limited exclusion is also available for distributions made to an employee for medical_care expenses see sec_72 b this provision codified at sec_72 a v is not applicable to premature ira_distributions see sec_72 a petitioner’s ira’s were qualified_retirement_plans petitioner did not roll over his ira_distributions and does not claim to fit within any of the statutory exceptions of sec_72 petitioner testified that he was made aware at meetings provided by aetna regarding his ira accounts that there may be a tax because you always have to pay taxes on something petitioner would have us consider his actions in light of his recent legal difficulties in the washington state courts petitioner has not contested on any specific ground respondent’s determination that he is liable for a 10-percent additional tax on his ira_distributions since petitioner fails to qualify for any of the statutory exceptions under sec_72 we hold that petitioner is liable for the 10-percent additional tax on distributions from a qualified_retirement_plan for as provided in sec_72 respondent is sustained on this issue reviewed and adopted as the report of the small_tax_case division decision will be entered for respondent
